UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report:August 20, 2009 Commission File Number: 001 – 32032 CONVENIENTCAST INC. (Exact Name of Registrant as Specified in Charter) Nevada 83-0375241 (state or other jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) 1174 Manitou Dr., PO Box 363, Fox Island, WA 98333 (Address of principal executive offices) (253) 549-4336 Issuer’s telephone number Lone Mountain Mines, Inc. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 5.03Amendments to Articles of Incorporation or Bylaws On August 20, 2009, Lone Mountain Mines, Inc. (the “Company”) filed Articles of Merger with the Nevada secretary of State to merge with its wholly owned subsidiary, Convenientcast Inc.The only changes to the corporate structure and Articles of Incorporation of the Company due to the merger are that it no longer owns Convenientcast Inc. and that it has amended its Articles of Incorporation to change its name to Convenientcast Inc.The Articles of Merger and the plan of merger are attached hereto as Exhibit 3.1 The Company will also be filing documents with FINRA to process the name change and assign the Company a new ticker symbol.The Company will continue trade under its old name and symbol until such time as application is processed by FINRA. Item 9.01 Exhibits (c) Exhibits. The following exhibits are included as part of this report: Articles of Merger and Plan of Merger filed with the Nevada Secretary of State on August 20, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 27, 2009 CONVENIENTCAST INC. By: /s/ Kevin M. Murphy Kevin Murphy, Director, President, Chief Executive Officer 2
